Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02905-RBJ

A-TAC GUNS GEAR UNIFORMS LLC and
ATAC ARMS,

       Plaintiff,

v.

U.S. DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES,
DENVER COLORADO FIELD OFFICE, DIRECTOR
PAUL BROWN,

       Defendant.

 REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND RESPONSE
      IN OPPOSITION TO CROSS-MOTION FOR SUMMARY JUDGMENT


       Defendant, U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives, Denver Colorado Field Office, Director Paul Brown, (“ATF”) respectfully files this

reply in support of its Motion for Summary Judgment (ECF No. 20), and response in opposition

to the cross-motion for summary judgment (ECF No. 21), filed by A-Tac Guns Gear Uniform,

LLC (“A-Tac”).

                                     INTRODUCTION

       As established in the government’s motion for summary judgment (“ATF’s Motion”),

there is undisputed evidence in the administrative record to support over 200 Gun Control Act

violations by A-Tac, each alone legally sufficient to support ATF’s decision below.

       In its response and cross motion, A-Tac, does not deny its Gun Control Act violations.
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 2 of 8




Instead, it seeks leniency. But that is not within the scope of this Court’s review. ATF is

afforded the discretion to determine when to refuse to allow a Federal Firearms Licensee in

violation of the Gun Control Act to continue to manufacture and deal firearms. The Court may

only overturn ATF’s decision to revoke a federal firearms’ license where ATF acted outside of

its authority. Because ATF acted well within its authority in choosing to both revoke A-Tac’s

federal firearms license, and to issue a civil fine, the Court should grant ATF’s Motion and deny

A-Tac’s cross-motion.

                    UNDISPUTED FACTS AND RESPONSE THERETO

       In ATF’s Motion, it set forth the undisputed facts in the administrative record that

establish each of the four types of violations upon which the Director based the revocation

decision, and the fifth type of violation – selling firearms to convicted felons - upon which the

Director based the civil fine. ECF No. 20 at 6-11. The government established not just that 273

violations occurred, but also that Mr. Taconi was given several opportunities to learn and

understand the requirements of the Gun Control Act, including a face-to-face conversation with

ATF agents at a Wisconsin gun show, and a written warning letter. ECF No. 20 at 6-7.

       In the response and cross motion, A-Tac does not include a section of undisputed facts or

respond to the recitation of undisputed facts in ATF’s Motion. Instead, A-Tac provides a single

citation to the administrative record: asserting that the record indicates that Mr. Taconi, the

responsible person for A-Tac’s federal firearms license, did not understand that he had to

perform a background check and fill out a Form 4473 for sales of firearms to himself. ECF No.

21 at 3. As an initial matter, this does not create a dispute of material fact. As explained in

ATF’s Motion and below, failing or refusing to understand the requirements of the Gun Control


                                                  2
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 3 of 8




Act is not a defense to willfulness. Further, Mr. Taconi’s supposed confusion about how to

handle sales to himself, personally, impacts only a portion of two of the five types of violations.

For the remainder of the violations, A-Tac simply asserts, without citations to the administrative

record, “A-TAC disputes ATF’s characterization that the violations from which this revocation

arises were willful or that A-TAC was plainly indifferent to regulations . . .” Id. Assertions

without citation to evidence are not sufficient to establish a disputed material fact on summary

judgment. Bones v. Honeywell Int'l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (“Unsubstantiated

allegations carry no probative weight in summary judgment proceedings.”).

                                          ARGUMENT

   I.      This Court Must Affirm ATF’s Revocation of the License

        ATF’s Motion details the facts from the administrative record that establish each of the

violations supporting the Director’s decision to revoke A-Tac’s license.

        First, ATF established 56 occasions on which A-Tac sold firearms outside of the state of

Colorado, in violation of 18 U.S.C. § 922(j) and 42 C.F.R. § 478.100(a)(1). EFC No. 20 at 8-9,

12. A-Tac’s response and cross-motion does not address these violations.

        Second, ATF established 110 sales without first conducting the required background

check, in violation of 18 U.S.C. 922(t); 42 C.F.R. 478.102(a).    ECF. No 20 at 9, 13. A-Tac’s

response points to Mr. Taconi’s alleged misunderstanding of the requirement to follow the Gun

Control Act with respect to sales to himself, which accounts for roughly have of these violations.

The response does not address the remaining 56 sales.

        Third, ATF established A-Tac’s 45 sales of hand guns to non-Colorado residents, in

violation of 18 U.S.C. § 922(b)(3) and 42 C.F.R. § 478.99. ECF No. 9, 12. A-Tac’s response


                                                 3
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 4 of 8




and cross-motion does not address these violations.

        Fourth, ATF established 59 missing Form 4473s in violation of 18 U.S.C. § 922(b)(5);

923(g)(1)(A); 42 C.F.R. § 478.124(a). ECF No. 20 at 9-10, 13. A-Tac’s response addresses the

use of Form 4473 for sales to Mr. Taconi, personally, but does not address the three remaining

missing forms.

        The unchallenged violations are more than sufficient to require the Court to affirm the

Director’s decision to revoke. The Director noted that, with the exception of the record-keeping

violations in the fourth category, any one of the violation alone would have been sufficient for

him to order the revocation. USA_000852, ¶ 7. Although the level and persistence of violations

here are substantial, even minor or occasional violations may serve the basis for ATF’s

revocation decision. Fairmont Cash Management, LLC v. James, 858 F.3d 356, 362 (5th Cir.

2017) (“A single willful violation authorizes the ATF to revoke the violator’s FFL, regardless

how severe . . .”).

        There is also ample support for a finding that all of the violations — both the challenged

and unchallenged — were willful. Willful under the Act includes “plain indifference toward

known legal obligations” and can be proved through circumstantial evidence. Borchardt Rifle

Corp. v. Cook, 684 F.3d 1037, 1042-43 (10th Cir. 2012). Mr. Taconi’s signed acknowledgement

of understanding A-Tac’s obligations under the Act, and his signed acknowledgement of

receiving the warning letter, alone, support a finding of willfulness. USA_000021,

USA_000025-26. Significant additional supporting evidence, such as Mr. Taconi’s own

statements about his efforts to try to find other licensees to handle sales correctly at out-of-state

gun shows, the pressure from his wife to make these illegal sales, and his decision not to “read


                                                  4
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 5 of 8




read” the information ATF agents provided to him, further supports this finding. USA_000763,

lns. 7-19; USA_000742, lns. 4-15; USA_000811, ln. 21 – USA_000815, ln. 21; USA_000795,

ln. 23 – USA_000799, ln. 16USA_000807, lns 3-5. With respect to the only evidence to which

A-Tac cites in its response and cross-motion — that Mr. Taconi testified that he was confused

about how to handle sales to himself — the Gun Control Act and ATF guidance is clear that a

federal firearms licensee cannot circumvent the Act by transferring firearms to the individual

owner, and there is criminal liability for an unlicensed individual to deal firearms. 1

       The primary argument in A-Tac’s response and cross motion is that ATF should have

considered A-Tac’s alleged after-the-fact compliance, and determined that this later decision to

comply with the Gun Control Act warrants ATF giving A-Tac additional opportunities to

lawfully conduct its business before ATF revoked the license. ECF No. 21 at 5. A-Tac argues

that ATF’s policy is to provide opportunities for licensees to improve. Id. at 1 and 5. But there

is nothing in the Act that allows after-the-fact compliance (which is not in the record here) to

cure a prior violation. A-Tac itself concedes, “there is no entitlement to a re-evaluation or

second chances in the Act.” ECF No. 21 at 5.

         Moreover, although not required, 2 A-Tac was in fact provided a warning prior to over

100 of the violations at issue here. 3 It is not surprising that after hearing Mr. Taconi’s own


1
  See ATF Motion at 15-16 for a summary of these provisions of the Act and the ATF guidance.
2
  A warning is not a prerequisite for a finding of willfulness. Simpson v. Attorney General, 913
F.3d 110, 116 (3d Cir. 2019) (in affirming summary judgment for ATF in a case in which ATF
did not provide a warning, finding important that the FFL was trained on the Act’s requirements
and signed acknowledgments of those trainings); CEW Properties, Inc. v. U.S. Dept. of Justice,
2019 WL 2305154 (W.D. Okla. May 30, 2019) (appeal filed) (“While Petitioner was not warned
of its violations prior to revocation, the law is clear that this is not required.”).
3
  See ATF’s Motion at 8-10 (detailing how many of each violation occurred after the warning at
the Wisconsin gun show).
                                                  5
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 6 of 8




statements about his understanding of the law (and choice not to try to understand the law), his

suspicions about the authority of ATF agents, and his description of competing pressures from

his wife, that the Director determined that it would not be prudent to allow A-Tac to continue to

manufacture and sell firearms.

          More importantly for the current motion, the Gun Control Act does not vest courts with

the power to second-guess ATF’s decision to hold a federal firearms licensee to the requirements

of the Act. Instead, the reviewing court can reverse if it “decides that the Attorney General was

not authorized to deny the application or to revoke the license.” 18 U.S.C. § 923 (emphasis

added). 4 The Tenth Circuit, in affirming summary judgment in favor of an ATF revocation

decision, noted that this is the “only” circumstance under which the reviewing court can grant

relief. Borchardt, 684 F.3d at 1042.

          A-Tac’s argument that the Director’s decision here is contrary to the leniency ATF shows

to others was expressly rejected in Fairmount Cash Management, LLC v. James, 858 F.3d 356

(5th Cir. 2017). There, the licensee argued that ATF often chooses to “overlook” the type of

violations at issue and, accordingly, the court should overturn the revocation decision. The court

instructed: “This misses the mark. Our question is not whether the ATF fairly distributes its

revocation decisions among FFL-holders who violate the Gun Control Act; it is whether the ATF

was authorized by the Act to revoke.” Id. at 363.

    II.      The Court Must Affirm ATF’s Imposition of a Civil Fine

          In ATF’s Motion, ATF established the undisputed facts and law that support the


4
  A-Tac provides the incorrect legal standard in its response and cross-motion – the standard for
review under the Administrative Procedure Act. ECF. No. 21 at 3-4. The correct standard under
the Gun Control Act is set forth in ATF’s Motion at 3-5.
                                                 6
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 7 of 8




Director’s decision to impose a civil fine of $24,486 for A-Tac’s sale of three firearms to felons.

ECF No. 20 at 10, 17-18. ATF’s Motion also established that willfulness is not required for

ATF’s imposition of a civil fine. Id. at 17-18.

       In its response and cross motion, A-Tac does not deny the three sales to felons, or ATF’s

authority to impose a fine.

                                         CONCLUSION

       A-Tac has failed to raise a dispute of material fact that would prevent a finding that the

Director was within his authority to both revoke A-Tac’s federal firearms license and impose the

civil fine. Accordingly, ATF respectfully requests that the Court enter summary judgment in

ATF’s favor and deny A-Tac’s cross motion for summary judgment.




Dated: July 17, 2020                                  Respectfully submitted,


                                                      JASON R. DUNN
                                                      United States Attorney

                                                      s/ Andrea Wang
                                                      Andrea Wang
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1801 California Street, Ste. 1600
                                                      Denver, CO 80202
                                                      Telephone: 303-454-0100
                                                      E-mail: andrea.wang@usdoj.gov

                                                      Counsel for Defendant




                                                  7
Case 1:19-cv-02905-RBJ Document 22 Filed 07/17/20 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

I hereby certify that on July 17, 2020, I electronically filed the foregoing with the Clerk of Court
using the ECF system which will send notification of such filing to any party who has entered an
appearance in this matter to the address provided in CM/ECF.

RW@bryanslaw.com

                                                             s/ Andrea Wang
                                                             Office of the U.S. Attorney




                                                 8
